SALMON, MICHAEL H., Associate Judge.
After a favorable jury verdict and resulting judgment, the plaintiff moved to tax costs, including a requested award to reimburse for expert testimony for a rehabilitation expert and an economist. Dissatisfied with the award, the appellant filed this appeal. We reverse.
The trial judge announced that he would only award an amount for each expert which represented a reasonable fee for trial time, and declined to consider an award for research and preparation which might have been necessary to give their opinions at trial. In failing to consider these factors, the trial judge abused his discretion. Bystrom v. Florida Rock Industries, Inc., 513 So.2d 742 (Fla. 3d DCA 1987).
Reversed and remanded to reconsider the appellant’s motion to tax costs.
GLICKSTEIN and DELL, JJ., concur.